Citation Nr: 1600402	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 
 
 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection for PTSD and assigned an initial evaluation of 10 percent disabling effective from November 30, 2007.  The initial evaluation has thereafter been progressively increased to 30 percent and then to 50 percent, effective from that date.

In February 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board then issued a May 2014 decision denying entitlement to an increased rating for PTSD in excess of 50 percent.  The Veteran appealed this decision, resulting in a May 2015 Joint Motion for Remand.  As a result, the issue is back before the Board.

The May 2014 Board decision remanded the issue of TDIU, after finding that the evidence raised the issue of entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter is now before the Board as well.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships; resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.

2. The Veteran is service-connected for PTSD, rated at 70 percent.  The Veteran has a combined disability rating of 70 percent.
 
3. Resolving doubt in favor of the Veteran, his service connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the April 2008 rating decision which granted service connection for PTSD, a January 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequent notice letters contained information consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records, to include VA examinations, have been obtained and associated with the record.  The record does not indicate, and the Veteran and his representative have not asserted, that additional VA or private records have not been associated with the file.  The most recent VA psychiatric examination was performed in September 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the evidence does not suggest that the Veteran's condition has worsened since this examination, and as a result a new examination is not necessary.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's PTSD is currently assigned an initial 50 percent disability rating under Diagnostic Code 9411, effective November 30, 2007.  The Veteran seeks an increased initial rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Factual Background

The period under review begins November 30, 2007, the effective date of service connection.

The Veteran had a VA primary care mental health consult in November 2007 by a psychiatrist due to exacerbated PTSD symptoms.  The Veteran complained of worsened insomnia, hypervigilance, increased startle, flashbacks, depressed mood, feelings of guilt, labile mood, increasingly isolative behavior and impairment of attention/concentration.  He denied suicidal ideation or homicidal ideation.  Mental status examination showed the Veteran to have normal grooming and appearance. Attention was normal but the Veteran made poor eye contact and was distant.  Motor activity was relaxed but restless and speech was normal.  Mood was "okay" and "laid back" while affect was slightly constricted and reactive but appropriate. Memory and concentration were normal and the Veteran was oriented to all spheres.  Thought process was linear and spontaneous and thought content was unremarkable.  Impulse control was good; judgment and insight were fair.  The psychiatrist diagnosed depression and PTSD and assigned a current Global Assessment of Functioning score of 45.  In an addendum, the psychiatrist noted that a depression screen showed "moderate" depression

In January 2008 the Veteran's attending VA psychiatrist noted the Veteran was "a bit better" in terms of mood and affect; he also reported engaging in more social activities.  The current GAF score was 50.

The Veteran had a VA psychiatric examination in February 2008, performed by a psychologist who reviewed the claims file.  The Veteran denied significant occupational problems associated with PTSD but reported lack of organized social activity, avoidance of intimate relationships and three failed marriages that were due at least in part to PTSD symptoms.  He complained of nightmares with cold sweats, dislike of crowds, over-reaction to noise, nervousness, distrust of others, sleep impairment with associated tiredness/forgetfulness during the day, feelings of depression and guilt and little interest in the future.  The Veteran reported no impairment in activities of daily living (ADLs).  He did not report panic attacks or obsessive thoughts or rituals that interfered with functioning although he described heightened anxiety in closed or crowded places that caused him to leave quickly.  He reported chronic early and middle insomnia that resulted in fatigue during the day. 

Mental status examination (MSE) revealed the Veteran to be appropriately groomed and alert in all spheres.  Mood was anxious and affect congruent with thought content but constricted.  Speech was unimpaired; thinking was generally logical and goal-directed without evidence of a formal thought disorder.  The Veteran did not report delusions or hallucinations.  Memory was grossly intact.  Attention and concentration was adequate for examination purposes.  Judgment and insight were present.  The examiner diagnosed chronic PTSD and assigned a current GAF score of 60, reflecting social withdrawal, insomnia, guilt, depressed mood and avoidance of groups of people.

VA mental health clinic (MHC) treatment notes by the Veteran's attending psychiatrist show the Veteran was essentially better in May 2008 than he had been in November 2007 (the Veteran engaged better and was more relaxed and his mood was euthymic, and the psychiatrist assigned a current GAF score 50).  However, in June 2008 the Veteran was more symptomatic due to disappointment over his PTSD disability rating (lost weight, apparent withdrawal from alcohol and mood "not good" with assigned GAF score of 48).  However, even in June 2008 the Veteran continued to be oriented in all spheres, with normal thought processes and thought content, normal speech, normal memory and concentration, fair attention, no SI or HI, good impulse control, good insight and fair judgment. MHC notes in July and August 2008 reflect small fluctuations in the Veteran's reported symptoms, especially an uptake in alcohol use, but MSE and GAF scores were grossly consistent with previous observations.

The file contains a letter dated in July 2008 written by a VA social worker affiliated with the local Vet Center.  The author stated the Veteran had presented in December 2007 for initial evaluation but was terminated from the program because the Veteran was unable to keep his appointments.  At the time of their last contact the Veteran was still working, but he had little social contact outside work.  The Veteran had many symptoms of PTSD including numbing, constricted affect and few friends or acquaintances.  The Veteran also had a long history of drug and alcohol abuse although he was apparently not currently using.  The Veteran 
 had been divorced twice and had little contact with his adult children and his grandchildren.  The Veteran experienced difficulties at his workplace but he had the advantage of a supportive employer.

In January 2009, in conjunction with his substantive appeal, the Veteran submitted statements from his ex-wives Ms. NR and Ms. SF; from his daughters Ms. DM and Ms. LM; from his friend Mr. JO and from his co-worker Mr. RP.  The letters agree that the Veteran is angry, isolative and physically intimidating.  The letters agree that the Veteran has exaggerated startle to noise, especially helicopters.  Ms. LM stated the Veteran had increased his intake of alcohol over the years and that when intoxicated he becomes emotional, crying and apologetic.  Mr. RP stated that the Veteran's work performance is hindered by his hyperstartle and his forgetfulness, and that his co-workers sometimes have to cover for him. 

VA MHC notes in February 2009 show the Veteran reported increased depression over the past month, but MSE was consistent with previous observations and current GAF score was raised to 50.  Grossly similar observations were recorded in March 2009 and May 2009; MHC treatment notes terminate in May 2009, at which time the Veteran's current diagnosis was chronic PTSD, recurrent moderate major depressive disorder (MDD) and alcohol dependence (refuses treatment).  MSE in May 2009 showed the Veteran to be oriented times three with normal grooming and hygiene.  Mood was "good, relaxed" and affect was reactive and appropriate but constricted (baseline).  Speech was spontaneous and normoproductive.  Attention was fair; concentration and memory were normal.  Thought process was linear, goal-directed, spontaneous and concrete, and thought content was unremarkable. There were no hallucinations and no SI or HI.  Insomnia was present but slightly improved; appetite was poor.  Anhedonia was present but improving and the Veteran was not hopeless.  Judgment and insight were both limited, and impulse control was good.  The GAF score continued to be 50. 

The Veteran presented to the VA primary care clinic (PCC) in April 2011 for treatment of physical complaints.  He stated at the time that he was "okay" as long as he did not watch any war movies.  He stated that he had strong emotional support from friends at a local hangout, where he enjoyed conversing about civic events. The Veteran denied the need for psychiatric counseling and denied suicidal or homicidal ideation.

The Veteran had a VA psychiatric examination in September 2012, performed by a psychologist who reviewed the claims file.  The Veteran reported that since his last examination in February 2008, he had diminished contact with friends and family members due to his PTSD and depression.  The Veteran tended to stay inside due to fatigue caused by insomnia.  A recent trip to the Vietnam Memorial had caused depressed mood, and the Veteran was unable to leave his hotel room without crying.  The Veteran had some contact with his children from his first marriage but did not see them regularly.  He and a few friends played pool together infrequently but he often turned down their invitations.  The Veteran reported he had been laid off from his job at a heating/air conditioning company at which he had worked since 1995 and since 2008-2009 he had only poorly-paid labor jobs.  The Veteran stopped VA treatment in 2009 and also stopped taking prescription medications because he felt they were not doing any good. 

In terms of diagnostic criteria for PTSD, the Veteran demonstrated recurrent and distressing recollections and dreams but not hallucinations of flashbacks.  He demonstrated efforts to avoid thought, feelings, conversations or activities that would arouse recollections, and he demonstrated markedly diminished interest in significant activities, feeling of detachment or estrangement from others, restricted range of affect and sense of foreshortened future.  He demonstrated difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating but he did not demonstrate hypervigilance, exaggerated startle response or persistent symptoms of increased arousal. 

In terms of evaluation criteria, the Veteran demonstrated depressed mood, 
chronic sleep impairment, disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social relationships.

The examiner diagnosed chronic PTSD and depressive disorder not otherwise specified (NOS).  The examiner stated it was not possible to distinguish between the symptoms manifested by the respective disorders, which were inextricably intertwined and thus could not be evaluated separately; also, the Veteran's depression was likely a progression of his PTSD.  The examiner stated that the Veteran's level of impairment is best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner recorded a current GAF score of 50.

In regard to employability, the Veteran reported he had been laid off from his job at a heating/air conditioning company because of economic circumstances, not his psychiatric symptoms.  Although he had done some physical work "off the books" in the past three years he was generally too fatigued and hopeless to actively pursue employment that would relieve his financial situation.  The examiner stated that the Veteran's inability to find adequate employment since being laid off is at least as likely due to his PTSD and co-occurring depressive symptoms.

In a December 2014 addendum opinion regarding employability after review of the claims file, the September 2012 examiner clarified that the Veteran's "unemployment appears to be less likely as not the result of psychiatric symptoms, and any current (or in 2012) occupational impairment due to PTSD and depressive symptoms would appear to be, at least as likely as not, mild to moderate."

The Veteran submitted a June 2015 affidavit in which he details the various symptoms of his PTSD and their effect on his occupational and social impairment.  Specifically, the Veteran focuses on his employment history, stating that he is no longer able to work in manual labor within "HVAC," and this is due to his difficulty working with others, chronic sleep impairment, exaggerated startle response, concentration difficulties, and difficulty with crowds.

The Veteran submitted a private psychological evaluation that included a record review and interview with the Veteran between July and August 2015.  The examination is quite extensive, and in many ways duplicative of the VA treatment records previously discussed.  As a result, the Board will not reproduce the entirety of the examination, but has thoroughly reviewed it and afforded it significant probative value.  In the examiner's summary, he reiterates that in the years since separation from service, he has been "unable to maintain any close relationships and was only able to work in protected and sheltered environments."  The examiner then discussed the difficult relationship between the various symptoms of the Veteran's PTSD, specifically difficult memories, guilt, depression, and irritability, and how these symptoms contribute to each other and ultimately aggravate each other symptom.  The examiner stated that since 2007, "the Veteran's only social interactions involves drinking at a local bar and his only occupational functioning involved working in a sheltered environment which eventually proved insufficient to keep him employed."

The examiner ultimately concluded that the Veteran's PTSD "has impaired his social and occupational functioning at a level of 70%, or more, since 2007 and he has also been unable to secure or follow substantially gainful employment since that time."   

Analysis 

Upon careful review of the evidence of record, the Board finds that when resolving reasonable doubt in favor of the Veteran, the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximates occupational and social impairment associated with a 70 percent disability rating for the entire period on appeal.  In other words, the Board finds that an initial rating of 70 percent is warranted, but that the preponderance of the evidence is against an evaluation in excess of 70 percent during this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation, nor does it demonstrate total social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, the private medical evaluation, and lay statements regarding the impact of his PTSD on his occupational and social impairment.

During the entire period, the Veteran reported recurrent and distressing recollections and dreams of the events; difficulty interacting with others resulting in isolative behavior; diminished interest in activities; feelings of detachment; hypervigilance; depressed mood; anxiety; disturbances of mood and motivation; difficulty in adapting to stressful circumstances; sleep impairment; poor energy; decreased concentration; anhedonia; and irritability.

It is documented that the Veteran has struggled with many social interactions and has few friends. The Veteran has been divorced three times, and the medical evidence suggests that the divorces were at least in part due to his PTSD symptoms.  However, the Board finds that when resolving doubt in favor of the Veteran, the degree to which the Veteran's PTSD inhibits his social relationships is consistent with the criteria of a 70 percent evaluation.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, as evidenced by his few friends, his PTSD is not manifested by total social impairment, which is necessary for a 100 percent evaluation. 

Additionally, the Board notes that the Veteran has displayed signs of irritability and perhaps some difficulty with impulse control.  While there is no indication that the Veteran's irritability has resulted in violence or verbal altercations, or resulted in a persistent danger of hurting others, the Board finds that the Veteran's symptoms result in a significant deficiency in his ability to maintain and establish relationships and handle stressful circumstances.  However, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability as contemplated under a 100 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of hopelessness, anxiety, a loss of interest in daily activities, and a variety of other symptoms associated with disturbances of mood and motivation.  In addition, the Veteran has been noted to be hypervigilant and have an increased startle response.  The Board finds these symptoms to be consistent with significant deficiencies in the areas of thinking and mood, consistent with a 70 percent evaluation.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with total social impairment.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood and thought process, but rather, that a 70 percent evaluation accounts for such effects as displayed by the Veteran during this time period.

Throughout the entire period, there was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss.

The GAF scores of record range between 45 and 60, consistent with moderate and serious symptoms, and deficiencies in most areas.  However, the objective medical conclusions of the VA examiners and the private examiner with respect to the severity of the Veteran's occupational and social impairment, while not determinative, are certainly not consistent with total occupational and social impairment.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating. 

Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the entire period on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board acknowledges that the United States Court of Appeals for the Federal Circuit has determined that the ultimate TDIU determination is the responsibility of VA and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  ("Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran contends that he is unemployable due to his service-connected PTSD.  PTSD is his sole service-connected disability.  As a result of this decision, he is in receipt of a 70 percent disability rating for PTSD. As it is his only service-connected disability, the combined disability rating is 70 percent.  Accordingly, the Veteran's service-connected disability meets the schedular percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected PTSD renders him unemployable.

In his June 2015 TDIU application, the Veteran indicates that he last worked in 2009 for a Heating and Air Condition Company (HVAC company).  He was employed as a HVAC technician.  The Veteran indicated that he last worked full-time in 2009 and that his PTSD began affecting his full-time employment in 2007.  He indicated that he became too disabled to work in 2009.

As previously discussed, the September 2012 VA examiner opined in a December 2014 addendum opinion that the Veteran's "unemployment appears to be less likely as not the result of psychiatric symptoms, and any current (or in 2012) occupational impairment due to PTSD and depressive symptoms would appear to be, at least as likely as not, mild to moderate."

Previously, the Veteran's February 2008 VA examiner had reported that the Veteran's PTSD symptoms are "transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

The Veteran's July and August 2015 private examiner concluded his PTSD symptoms resulted in his "only occupational functioning [involving] working in a sheltered environment which eventually proved insufficient to keep him employed."  In addition, he stated that he has been unable to secure or follow substantially gainful employment as a result of his PTSD. 

As previously noted, the determination as to whether TDIU is warranted is a legal determination, not a medical determination.  See Geib, supra; Moore, supra.  In addition, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran and his acquaintances, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected PTSD.  The overall conclusion to be drawn from the medical evidence of record is that the Veteran's ability to perform any type of work is severely impaired due to his mental disability, specifically due to symptoms such as difficulty concentrating, increased startled response, irritability, difficulty interacting with others, depression, and sleep impairment.  The Board has also considered the Veteran's previous work experience as primarily an HVAC technician.  As a result, the Board finds that, affording the Veteran the benefit of the doubt and given his occupational history and educational level, he is unable to obtain or retain substantially gainful employment due to his service-connected PTSD.

Considering the opinions of the VA examiners, the private examiners, the lay statements submitted by the Veteran, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disability.  Accordingly, having resolved doubt in favor of the Veteran, a TDIU is warranted.



ORDER

Entitlement to an increased initial evaluation of 70 percent, but no higher, for the service-connected posttraumatic stress disorder (PTSD) is granted, subject to the law and regulations governing the payment of monetary benefits.
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


